Title: To Benjamin Franklin from Alexander Gillon, 1 December 1779
From: Gillon, Alexander
To: Franklin, Benjamin


Sir
Frankfurt sur Mein 1 decr. 1779
As I inform’d your Excelly. of my intended Rout last time I had the pleasure of Seeing you, I now with satisfaction assure you that notwithstanding some extraordinary difficulty that arose in Prussia, I adjusted a very essential piece of business there, & know at what terms I can build & fit out these, but little can be done during the winter season there, thus think it is more for the Intrest of the state for me to purchase if possible one or both of the two large ships Mr. Boux built at Amstdm. Mr. Chaumont mentiond to me ere I left you, & on that presumption I now address him, as per Copy now enclosed for your perusal, well knowing that no person in France can better arrange this affair than he, having your Excllys Aid, permit me therefore to beseech your Excelly. will deign to do what America will ever thank you for, particulary South Carolina, by helping me to purchase one or both of these ships, you see my frinds are at least 5 a 600,000 l.t. and perhaps more & that I spare no pains to do my utmost to get home as soon as possible— As Capt. Jones is now there do you not think it wou’d be to the Intrest of America for us all to Join our funds, forces and Intrests, for my part I will do it with pleasure or anything else you can desire to the benifit of America; I am sure Capt. Jones and I can easily adjust the point of Command if that is the only barr, & as his greatest ambitions is to Serve America and I have no other View I presume we will with your aid readily adjust this affair & become more usefull to America by being united, than by acting seperate; I know America wants a Fleet, & by your Aid, his skill, and my Assiduity, I think there is a prospect of our soon procuring one that will Redound to your immortal honor as the chief instrument in this affair.

You see worthy sir, I unfold myself to you as to the Father of America, and I Solemnly vow I have no view but to serve that country that Reveres you, I never was a Party man I know no such Idea, I esteem him that Shows his attachmt. to his Country by his Conduct and not by words, we are not infallable I know and Confess my errors, yet I trust they are not grievious—
Step forth then my worthy Sir & enable me in my Return to your happy Land, to pronounce to the world it is you that took me by the hand and steerd me thro this difficulty. I have only here pointed out my view to your excelly, but will thank you for pointing out any that will answer better— This day I set off for Amsterdam where you will much oblige me in favoring me with a Reply as soon as possible under Cover of messr. Nicolas & Jacob van Staphorst merchts. at said place, as I shall do nothing untill I have your and Mr Chaumonts reply hereto, please present my Respects to your worthy grandson and be assured that I am with true Sincerity Your Excellys: most obdt & most hble Servant
A. Gillon
His Excellency Benjamin Franklin Esqre. Minister Plenopentiary from the United States of America at the Court of Versailles Passé
 Notation: A. Gillon 1 Decr. 179